            Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BARTLEY M. MULLEN, JR., individually                   Case No.
 and on behalf of all others similarly situated,

                          Plaintiff,

                        v.

 APPLE AMERICAN GROUP LLC;
 APPLE PENNSYLVANIA LLC,

                         Defendants.


                        NATIONWIDE CLASS ACTION COMPLAINT

       Plaintiff, Bartley M. Mullen, Jr. (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this nationwide class action against Apple American Group LLC and

Apple Pennsylvania LLC (collectively, “Defendants”) for declaratory and injunctive relief,

attorneys’ fees, expenses and costs pursuant to Title III of the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq. and its implementing regulations (the “ADA”), averring as follows:

                                         INTRODUCTION

       1.       Plaintiff brings this civil rights class action on behalf of all others similarly situated

against Defendants for violations of the ADA in connection with Defendants’ failure to provide

and ensure equal access for individuals with mobility disabilities who patronize Defendants’

Applebee’s Neighborhood Grill and Bar restaurants (“Defendants’ restaurants”).

       2.       Despite passage of the ADA nearly thirty years ago, to this date, Defendants’

restaurants are not fully accessible to persons with mobility disabilities. Defendants have

discriminated, and continue to discriminate, against Plaintiff, and all others who are similarly

situated, by denying full and equal access to, and full and equal enjoyment of the goods, services,




                                                    1
            Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 2 of 18



facilities, privileges, advantages and accommodations at Defendants’ restaurants by failing to

provide accessible dining areas and failing to remove architectural barriers, where such removal is

readily achievable.

       3.       Defendants have also failed to make reasonable modifications to their policies,

practices, and procedures that are necessary to provide their goods, services, facilities, and

accommodations to individuals with mobility disabilities. By failing to undertake efforts to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals, Defendants subject Plaintiff and those similarly situated to

discrimination, exclusion, and unequal treatment in violation of the ADA.

       4.       Defendants fail to provide individuals with mobility disabilities the most integrated

setting appropriate for them within their restaurants by providing unequal, different, and separate

benefits and by segregating and separating individuals with disabilities from individuals without

disabilities. Specifically, Defendants fail to provide individuals with mobility disabilities the

opportunity to choose the type of table to sit at and where to sit in a dining area through the

placement, orientation, and use of inaccessible dining surfaces, thereby providing Plaintiff and

those similarly situated the opportunity to participate in and benefit from Defendants’ goods,

services, facilities, and accommodations in a manner that is not equal to the experience that is

afforded to other individuals without disabilities.

       5.       Defendants will continue discriminating unabated unless and until enjoined as

Plaintiff requests. Accordingly, Plaintiff seeks declaratory and injunctive relief pursuant to

42 U.S.C. § 12188(a)(2) and 28 C.F.R. § 36.504(a), enjoining Defendants from continuing their

discriminatory conduct, including an order directing Defendants to make readily achievable

alterations to their restaurants to remove physical barriers to access and make their restaurants




                                                  2
            Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 3 of 18



fully accessible to and independently usable by people with disabilities to the extent required by

the ADA; an order requiring Defendants to make all reasonable modifications in policies,

practices, or procedures necessary to afford all offered goods, services, facilities, privileges,

advantages or accommodations to individuals with disabilities on a full and equal basis; and a

declaration determining that Defendants’ policies and practices of discrimination result in a

violation of Title III of the ADA and its implementing regulations; an award of attorneys’ fees,

expenses, and costs associated with pursuit of this litigation; and any other such relief that this

Court deems just and proper.

                                 THE PURPOSE OF THE ADA

       6.       Congress passed the ADA, in part, because it found that “historically, society has

tended to isolate and segregate individuals with disabilities, and such forms of discrimination…

continue to be a serious and pervasive social problem.” 42 U.S.C. § 12101(a)(2).

       7.       Congress also found that “individuals with disabilities continually encounter

various forms of discrimination, including outright intentional exclusion, the discriminatory

effects of architectural, transportation, and communication barriers, overprotective rules and

policies, failure to make modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits, jobs, or other opportunities”. 42 U.S.C. § 12101(a)(5)

       8.       When the ADA was signed into law by President George H.W. Bush, he declared:

“Together, we must remove the physical barriers we have created and the social barriers that we

have accepted. For ours will never be a truly prosperous nation until all within it prosper.” 1




1
 EEOC.gov, Remarks of President George Bush at the Signing of the Americans with Disabilities
Act, available at: https://www.eeoc.gov/eeoc/history/35th/videos/ada_signing_text.html


                                                  3
             Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 4 of 18



        9.       For more than twenty-five years, the ADA has been the central civil rights law

protecting people with disabilities, a group of Americans who are too often overlooked and

undervalued. Like other civil rights laws, the purpose of the ADA is clear: the eradication of

discrimination. As one legal scholar explained: “A single step in front of a store may not

immediately call to mind images of Lester Maddox standing in the door of his restaurant to keep

blacks out. But in a crucial respect they are the same, for a step can exclude a person who uses a

wheelchair just as surely as a no-blacks-allowed rule can exclude a class of people.” Samuel

Bagenstos, The Perversity of Limited Civil Rights Remedies: The Case of “Abusive” ADA

Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        10.      Title III of the ADA and its implementing regulations broadly protect the rights of

individuals with disabilities to independently and equally access places of public accommodation.

        11.      The Supplementary Information to 28 C.F.R. § 36 explains, among other things:

“Some of the most frequently cited qualitative benefits of increased access are the increase in one’s

personal sense of dignity that arises from increased access and the decrease in possibly humiliating

incidents due to accessibility barriers. Struggling [to use a non-accessible facility] negatively

affect[s] a person’s sense of independence and can lead to humiliating accidents, derisive

comments, or embarrassment. These humiliations, together with feelings of being stigmatized as

different or inferior from being relegated to use other, less comfortable or pleasant elements of a

facility . . . all have a negative impact on persons with disabilities.”

                      THE ADA AND ACCESSIBLE DINING SURFACES

        12.      Title III of the ADA requires that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,




                                                   4
           Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 5 of 18



advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

         13.    Discrimination on the basis of disability can occur, generally, through a denial of

the opportunity to participate in or benefit from goods, services, facilities, or accommodations

(42 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services, facilities, or accommodations

that are not equal to those afforded to other individuals (42 U.S.C. § 12182(b)(1)(A)(ii)); or from

providing goods, services, facilities, or accommodations that are separate from those provided to

other individuals (42 U.S.C. § 12182(b)(1)(A)(iii)).

         14.    Public accommodations are required to provide their goods, services, facilities, and

accommodations “in the most integrated setting appropriate to the needs of the individual.”

42 U.S.C. § 12182(b)(1)(B).

         15.    The Department of Justice defines the “most integrated setting” as “a setting that

enables individuals with disabilities to interact with non-disabled persons to the fullest extent

possible.” 2

         16.    In line with the ADA’s integration requirement, the ADA also requires public

accommodations to design and construct facilities to be readily accessible to, and independently

usable by, individuals with disabilities – in other words, a facility’s access and usability must be

“ready” for an individual with a disability. 42 U.S.C. § 12183(a)(1).

         17.    When a facility is altered in a manner that affects or could affect its usability, the

facility must be made readily accessible to individuals with disabilities to the maximum extent

feasible. 42 U.S.C. § 12183(a)(2).

         18.    The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the



2
    https://www.ada.gov/olmstead/q&a_olmstead.htm


                                                  5
          Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 6 of 18



ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the ADA. There are two

active ADAAGs that set forth the technical structural requirements that a public accommodation

must meet in order to be “readily accessible”: the 1991 ADAAG Standards, 28 C.F.R. § pt. 36,

App. D (“1991 Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt. 1191, App. D (“2010

Standards”).

       19.     Facilities must comply with either the 1991 Standards or the 2010 Standards.

28 C.F.R. § 36.406 establishes the circumstances that determine which ADAAG applies to

facilities subject to 28 C.F.R. §§ 36.401 or 36.402: (1) facilities shall comply with the 1991

Standards if the date when the last application for a building permit is before September 15, 2010,

or if no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010 (28 C.F.R. § 36.406(a)(1)); (2) facilities shall comply either with the 1991

Standards or with the 2010 Standards if the date when the last application for a building permit is

on or after September 15, 2010, and before March 15, 2012, or if no permit is required, if the start

of physical construction or alterations occurs on or after September 15, 2010, and before March

15, 2012 (28 C.F.R. § 36.406(a)(2)); and (3) facilities shall comply with the 2010 Standards if the

date when the last application for a building permit is on or after March 15, 2012, or if no permit

is required, if the start of physical construction or alterations occurs on or after March 15, 2012

(28 C.F.R. § 36.406(a)(3)).

       20.     The 1991 Standards set forth express requirements for restaurants with respect to

the accessibility of dining counter surfaces. Specifically, “Where food or drink is served at counters

exceeding 34 inches (865 mm) in height for consumption by customers seated on stools or standing

at the counter, a portion of the main counter which is 60 inches (1525 mm) in length minimum




                                                  6
          Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 7 of 18



shall be provided in compliance with §4.32 or service shall be available at accessible tables in the

same area.” 1991 Standards § 5.2.

        21.     The dining surface accessibility requirement was modified in the 2010 Standards

to provide: “Where dining surfaces are provided for the consumption of food or drink, at least 5

percent of the seating spaces and standing spaces at the dining surface shall comply with §902.”

2010 Standards § 226.1 (emphasis added). The 2010 Standards no longer provides an exception if

service is available at accessible tables in the same area as an inaccessible dining surface.

        22.     Section 902 provides that the top of a dining surface shall be 28 inches minimum

and 34 inches maximum above the floor, and provide a clear floor space positioned for a forward

approach with appropriate knee and toe clearance. 2010 Standards §§ 902.2-3.

        23.     Further, dining surfaces that are required to comply with Section 902 “shall be

dispersed throughout the space or facility containing dining surfaces. . . .” 2010 Standards § 226.2.

        24.     “Dining surfaces” explicitly includes “bars, tables, lunch counters, and booths.”

2010 Standards § 902.1 - Advisory.

        25.     When      discriminatory     architectural   conditions     exist   within    a    public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable, i.e., easily

accomplishable and able to be carried out without much difficulty or expense.” 28 C.F.R. §

36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the failure to remove

architectural barriers, where such removal is readily achievable, constitutes discrimination).

        26.     In addition to tangible barrier removal requirements as well as physical design,

construction, and alteration requirements, the ADA requires reasonable modifications in policies,

practices, or procedures when necessary to afford goods, services, facilities, or accommodations




                                                    7
          Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 8 of 18



to individuals with disabilities, unless the public accommodation can demonstrate that making

such modifications would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

                                  JURISDICTION AND VENUE

        27.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        28.     Personal jurisdiction exists for Defendants because they own, operate, lease and/or

control multiple restaurant located in Pennsylvania.

        29.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) because this

is the judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s

claims occurred.

                                              PARTIES

        30.     Plaintiff Bartley M. Mullen, Jr., at all times relevant hereto, is and was a resident

of Beaver, Pennsylvania.

        31.     Plaintiff is a person with a double amputation, who uses a wheelchair for mobility.

Specifically, Plaintiff has had both legs amputated, and, as a result of this mobility disability, is

substantially limited in one or more major life activities, particularly with respect to ambulation.

Plaintiff is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the

regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

        32.     Plaintiff is both a tester in this litigation and a consumer who wishes to access

Defendants’ goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093, 1102 (9th

Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211-12




                                                   8
           Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 9 of 18



(10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1334 (11th Cir. 2013); see

also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74 (1982).

         33.   Defendant Apple American Group LLC is a limited liability company organized

under Tennessee law, and is headquartered at 225 Bush Street, Suite 1800, San Francisco, CA

94104.

         34.   Defendant Apple Pennsylvania LLC is a foreign limited liability company

organized under Delaware law, registered to do business in Pennsylvania, and is headquartered,

on information and belief, at 225 Bush Street, Suite 1800, San Francisco, CA 94104.

         35.   Defendants own, operate, lease and/or control restaurants throughout Pennsylvania

and the United States which include inaccessible bar counter dining surfaces.

               FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE

         36.   Defendants own and operate approximately 480 Applebee’s restaurant franchises

across 23 states throughout the United States. Defendants are the largest Applebee’s franchisee

and are one of the largest franchisees in the United States.

         37.   In early 2019, Plaintiff patronized Defendants’ Applebee’s restaurant located at

Steubenville Pike, 6570 PA-60, Pittsburgh, PA 15205 (the “Subject Property”).

         38.   Plaintiff regularly travels in and around the area where the Subject Property is

located for shopping and dining. During these trips, he regularly visits restaurants for dining and

to socialize with friends. Plaintiff wishes to access goods and services offered at Defendants’

restaurants during these trips.

         39.   Plaintiff desired to be served at the Subject Property’s bar dining area, and more

specifically, desired to be served at and use the bar-top dining surfaces at Defendants’ restaurants;

however, Defendants have failed to provide accessible seating at the bar-counter dining surfaces




                                                 9
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 10 of 18



for Plaintiff and others similarly situated to utilize. Plaintiff also could not be seated in the bar’s

lounge area because Defendants’ restaurants did not have accessible seating in the bar’s lounge

area.

        40.    On Plaintiff’s behalf, an investigation of multiple locations owned, operated, leased

and/or controlled by Defendants confirmed that, in addition to the restaurant identified above, other

of Defendants’ restaurants also have a bar dining surface that is not accessible to patrons who use

wheelchairs or scooters for mobility, and do not provide for accessible seating in the same area as

the bar. The configuration and design of Defendants’ restaurants follows a mandatory common

design and construction plan and all of Defendants’ restaurants have the same inaccessible features

identified in this Complaint. Defendants’ inaccessible restaurants include but are not limited to:

               a. 3944 Broadhead Road, Monaca, PA 15061;

               b. 4801 McKnight Rd, Pittsburgh, PA 15237;

               c. 525 Grandview Crossing Dr, Gibsonia, PA 15044;

               d. 3440 William Penn Hwy, Pittsburgh, PA 15235;

               e. 2101 Greentree Rd, Pittsburgh, PA 15220;

               f. 1601 S Braddock Ave, Pittsburgh, PA, 15218;

               g. 2045 Lebanon Church Rd, Pittsburgh, PA 15122;

               h. 1050 Village Cntr. Dr., Tarentum, PA 15084;

               i. 1685 PA 228, Cranberry Twp, PA 16066;

               j. 1004 Trinity Cir., Washington, PA 15301;

               k. 2024 Arden Way, Sacramento, CA 95825;

               l. 9105 E Stockton Blvd, Elk Grove, CA 95624;

               m. 14400 Weaver Lake Road, Maple Grove, MN 55311;




                                                  10
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 11 of 18



               n. 3500 Vicksburg Lane N, Suite 100, Plymouth, MN 55447;

               o. 8312 MN 7, St. Louis Park, MN 55426;

               p. 8588 Blaine Ave, Inver Grove Heights, MN 55076;

               q. 1893 W Highway 36, Roseville, MN 55113;

               r. 7901 ½ Southtown Center, Bloomington, MN 55420;

               s. 8380 E Point Douglas Rd S, Cottage Grove, MN 55016;

               t. 21753 South Diamond Lake Rd, Rogers, MN 55374;

               u. 18891 Freeport Street NW, Elk River, MN 55330;

               v. 9386 Deegan Ave, Monticello, MN 55362;

               w. 1006 Hwy 55, Buffalo, MN 55313;

               x. 2000 Vermillion Street, Hastings, MN 55033;

               y. 320 Apache Mall, Rochester, MN 55902; and

               z. 3794 Marketplace Drive, Rochester, MN 55901.

       41.     Defendants’ failure to provide individuals with mobility disabilities accessible

dining surfaces or accessible seating in its bar dining areas is discriminatory, segregationist, and

in violation of the ADA. Just as Defendants could not exclude customers from the bar area based

upon race, the ADA precludes Defendants from segregating customers based upon disability.

       42.     Though Plaintiff is serving as a tester in this case, Plaintiff has visited and enjoyed

Defendants’ restaurants in the past and would like to patronize Defendants’ restaurants, including

the Subject Property, in the future and be served at the bar; however, the lack of accessible seating

at the bar’s dining surface has, and does, deter Plaintiff from patronizing Defendants’ restaurants.

       43.     Plaintiff intends to continue to test Defendants’ restaurants.




                                                 11
          Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 12 of 18



        44.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendants’ failure to provide accessible dining surfaces and seating to persons with

disabilities.

                                     CLASS ALLEGATIONS

        45.     Plaintiff brings this action under Rule 23(a) and (b)(2) of the Federal Rules of Civil

Procedure on behalf of himself and the following classes:

        (1) All individuals who use wheelchairs or scooters for mobility and who have
            been, or in the future will be, denied the full and equal enjoyment of bar counter
            dining services offered to patrons at Defendants’ restaurants located within
            Pennsylvania because of the lack of accessible bar counter dining surface
            seating at those restaurants.

        (2) All individuals who use wheelchairs or scooters for mobility and who have
            been, or in the future will be, denied the full and equal enjoyment of bar counter
            dining services offered to patrons at all other of Defendants’ restaurants located
            within the United States because of the lack of accessible bar counter dining
            surface seating at those restaurants.

        46.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and the Court, and

will facilitate judicial economy.

        47.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

        48.     Common Questions of Fact and Law: There is a well-defined community of interest

and common questions of fact and law affecting members of the class in that they all have been

and/or are being denied their civil rights to full and equal access to, and use and enjoyment of,

Defendants’ goods, services and facilities due to the discriminatory conduct described above.




                                                 12
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 13 of 18



       49.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

       50.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a whole.

                                      CAUSE OF ACTION

                             Violations of 42 U.S.C. §§ 12181, et seq.

       51.     Plaintiff incorporates by reference each and every allegation contained in the

previous paragraphs.

       52.     Plaintiff brings this claim individually and on behalf of the defined putative class

of individuals similarly situated.

       53.     Plaintiff is an individual with a mobility disability and uses a wheelchair for

mobility. Plaintiff, accordingly, is an individual with a disability pursuant to the ADA, in that

Plaintiff suffers a physical impairment substantially limiting one or more major life activities.

42 U.S.C. § 12102(1)(A); 28 C.F.R. § 36.105.

       54.     Defendants are a public accommodation under the ADA. 42 U.S.C. § 12181(7).




                                                 13
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 14 of 18



                            Failure to Provide an Accessible Facility

       55.     The ADA prohibits designing and constructing facilities for first occupancy after

January 16, 1993 that are not readily accessible to, and independently usable by, individuals with

disabilities when it is structurally practicable to do so. 42 U.S.C. § 12183(a)(1).

       56.     The ADA also requires that facilities altered in a manner that affects or could affect

their usability must be made readily accessible to individuals with disabilities to the maximum

extent feasible. 42 U.S.C. § 12183(a)(2).

       57.     Defendants provide bar counter dining surfaces in their restaurants, at which they

provide the service of food and drink for customer consumption.

       58.     For Defendants’ restaurants that were required to be constructed in compliance with

the 1991 Standards, Defendants’ bar counter does not comply with the 1991 Standards, because:

               a. Defendants do not provide a portion of the main counter which is 34 inches or
                  less;

               b. Defendants do not provide a portion of the main counter which is 60 inches in
                  length that complies with Section 4.32 of the 1991 Standards; and

               c. Defendants do not provide service at accessible tables in the same area as the
                  bar counter dining surface.

       59.     For Defendants’ restaurants that were required to be constructed in compliance with

the 2010 Standards, Defendants’ bar counter does not comply with the 2010 Standards because it

does not provide for five percent of the seating spaces and standing spaces at the bar counter that

comply with Section 902 of the 2010 Standards; indeed, none of the seating and/or standing spaces

at the bar counter comply with Section 902.




                                                 14
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 15 of 18



                           Failure to Remove Architectural Barriers

       60.     The ADA prohibits failing to remove architectural barriers that are structural in

nature in existing facilities where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv).

       61.     Defendants have the financial resources to remove the architectural barriers at issue

– namely, the inaccessible bar counter – and such removal is and was readily achievable for

Defendants.

       62.     Defendants have possessed sufficient control and authority to remove the

architectural barriers and modify their dining surfaces to comply with the 2010 Standards, but

Defendants have not removed such impediments and have not modified their dining surfaces.

Instead, Defendants have intentionally maintained their restaurants to be inaccessible and have

refrained from making alterations to comply with the ADA.

                        Denial of “Full and Equal” Enjoyment and Use

       63.     Title III of the ADA prohibits discrimination against individuals with disabilities in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or leases

to), or operates a place of public accommodation. 42 U.S.C. § 12182(a).

       64.     Defendants discriminated and continue to discriminate against Plaintiff and others

similarly situated by denying “full and equal” enjoyment and use of the goods, services, facilities,

privileges, advantages, and accommodations of Defendants’ restaurants during Plaintiff’s visit and

each incidence of deterrence.




                                                15
          Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 16 of 18



                          Failure to Provide the Most Integrated Setting

        65.     Public accommodations are required to provide their goods, services, facilities, and

accommodations “in the most integrated setting appropriate to the needs of the individual.” 42

U.S.C. § 12182(b)(1)(B).

        66.     Defendants have failed to provide the most integrated setting appropriate to the

needs of Plaintiff and those similarly situated by limiting the areas and options for where Plaintiff

may choose to eat and/or drink, resulting in a setting that segregates and separates individuals with

mobility disabilities, preventing them from interacting with non-disabled individuals to the fullest

extent possible.

                   Failure to Modify Existing Policies, Practices, and Procedures

        67.     By failing to provide accessible dining surfaces, Defendants have engaged, directly,

or through contractual, licensing, or other arrangements, in illegal disability discrimination by

failing to make reasonable modifications in policies, practices, or procedures where necessary to

afford services, privileges, advantages, or accommodations to individuals with mobility

disabilities.

        68.     Defendants have no policy, practice, or procedure, or else Defendants failed to

create, implement, and maintain policies, practices, and procedures, to ensure individuals with

mobility disabilities are not denied the opportunity to have the same dining experience at their

restaurants as individuals without disabilities, resulting in a denial of the opportunity for

individuals with mobility disabilities to have full and equal access to all of the goods, services,

privileges, advantages, and accommodations that make up Defendants’ restaurants.




                                                 16
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 17 of 18



       69.     Defendants have no policy, practice, or procedure, or else Defendants failed to

create, implement, and maintain policies, practices, and procedures, to ensure compliance at

Defendants’ restaurants with ADA barrier removal requirements.

       70.     Defendants have further failed to create, implement, and maintain policies,

practices, and procedures to comply with ADA building design regulations and standards.

       71.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of Defendants’ goods, services, facilities, privileges,

advantages, and accommodations.

       72.     Defendants’ ongoing and continuing violations of the ADA have caused, and, in

the absence of an injunction, will continue to cause harm to Plaintiff and those similarly situated.

       73.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       a.      A Declaratory Judgment that at the commencement of this action Defendants were

in violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendants failed to take action reasonably

calculated to ensure that Defendants’ bar counter dining surfaces were fully accessible to, and

independently usable by, individuals with mobility disabilities;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring their bar counter dining

surfaces into full compliance with the requirements set forth in the ADA, and its implementing

regulations, so that those bar counter dining surfaces are fully accessible to, and independently




                                                 17
         Case 2:19-cv-00996-MJH Document 1 Filed 08/13/19 Page 18 of 18



usable by, individuals with disabilities, and which further directs that the Court shall retain

jurisdiction for a period to be determined to ensure that Defendants have adopted and are following

an institutional policy that will in fact cause Defendants to remain fully in compliance with the

law.

       c.      An Order certifying the proposed class, naming Plaintiff as the representative of the

class, and designating counsel for Plaintiff as class counsel;

       d.      Payment of costs and reasonable attorneys’ fees as provided for by law; and

       e.      Such other additional or alternative relief as the Court finds just and proper.

Dated: August 13, 2019                                Respectfully submitted,

                                                      /s/ R. Bruce Carlson
                                                      R. Bruce Carlson
                                                      bcarlson@carlsonlynch.com
                                                      Kelly K. Iverson
                                                      kiverson@carlsonlynch.com
                                                      Bryan A. Fox
                                                      bfox@carlsonlynch.com
                                                      CARLSON LYNCH, LLP
                                                      1133 Penn Ave., 5th Floor
                                                      Pittsburgh, PA 15222
                                                      Tel: (412) 322-9243
                                                      Fax: (412) 231-0246

                                                      Patrick W. Michenfelder*
                                                      pat@throndsetlaw.com
                                                      Chad A. Throndset*
                                                      chad@throndsetlaw.com
                                                      THRONDSET MICHENFELDER, LLC
                                                      One Central Avenue West
                                                      Suite 101
                                                      St. Michael, MN 55376
                                                      Tel: (763) 515-6110
                                                      Fax: (763) 226-2515
                                                      *Applications for admission pro hac vice
                                                      forthcoming

                                                      Attorneys for Plaintiff




                                                 18
